REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Srivastava et al. (US 2018/0260760) Srivastava discloses a device comprising: a memory configured to store at least one program; a user input interface configured to receive a user input corresponding to a device usage inquiry; and at least one processor configured to provide a response operation corresponding to the device usage inquiry by executing the at least one program, wherein the at least one program comprises instructions for: classifying the device usage inquiry by analyzing the received user input corresponding to the device usage inquiry; extracting operation scenario information corresponding to a result of the classifying the device usage inquiry; and executing detailed response operations of the device based on the operation scenario information, wherein the classifying comprises classifying the device usage inquiry by inputting the user input of the device usage inquiry to a learning model that is pre-generated, and Liu, (US 2015/0099494A1) further teaches classifying the device usage inquiry by analyzing the received user input corresponding to the device usage inquiry based on state information of a user about at least one of movement and life pattern of the user. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	determining an additional recommendation operation for the troubleshooting of the device, based on a result of the identified trouble; and outputting a second suggestion message for suggesting the additional recommendation operation,


In addition to the art cited in the previous office action, the following art was also
considered:
i.  Feniello et al, Pub. No.: 2015/0334068A1. A method of managing software issues includes receiving issue data from a remote host, where the issue data is related to an issue associated with a software application installed on the remote host. The method identifies a potential solution for the issue and sends solution data to the remote host, where the solution data is related to the identified potential solution. Feedback data may be received from the remote host, where the feedback data is indicative of a degree to which the identified potential solution was effective in resolving the issue.
ii. King et al., Pub. No: 2019/0026132: A live help system provides an intuitive display of help information on a user's graphical user interface. A request is received from a client device for help, and a live help provider interface is initiated at a live help location. Data is acquired regarding a user's location, including data on external devices in the user's location. Indicators are provided to allow the live help provider to point to or otherwise indicate items on the user interface or outside of the user interface. Live help input is captured at the live help provider interface. Instructions are then transmitted to 
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DI XIAO/Primary Examiner, Art Unit 2179